Citation Nr: 1450022	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder, to include secondary to PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Travel Board hearing held in March 2014 before the undersigned Acting Veterans Law Judge.

The Board's review includes the paper and electronic records.

As to psychiatric disorders other than PTSD that have been diagnosed since the Veteran filed his claim in October 2008, a mood disorder not otherwise specified, vascular dementia, a cognitive disorder not otherwise specified, a depersonalization disorder, and an adjustment reaction have been diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder.  
In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the Board's decision below granting service connection for PTSD, VA must consider a secondary service connection theory of entitlement for the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

In light of the above, the issues are as stated on the title page and the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD will be considered as a separate issue.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to TDIU, and entitlement to a special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received the Combat Infantryman Badge, and his claimed in-service stressor of seeing his best friend killed in combat is consistent with the circumstances, conditions, or hardships of the appellant's service.

2.  The evidence is in equipoise as to whether the Veteran has PTSD due to his claimed in-service stressor.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2014) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Analysis

The Veteran received the Combat Infantryman Badge and his claimed in-service stressor is seeing his best friend killed in combat.  This stressor is related to combat and there is no clear and convincing evidence to the contrary as to the nature of the stressor.  This stressor is consistent with the circumstances, conditions, or hardships of the appellant's service.  Therefore, the claimant's reporting alone establishes the occurrence of the in-service stressor.

There is conflicting evidence on whether the Veteran has PTSD due to his claimed in-service stressor.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

A report of a September 2008 mental status examination by Dr. S., PhD, reveals an Axis I diagnosis of a history of PTSD.

VA treatment records show that in November 2008 the Veteran's caretaker reported that the appellant would not openly discuss what happened in Vietnam, but he admitted that what his caretaker said happened was true.  A VA nurse and a VA doctor noted that he had symptoms consistent with PTSD.  

A report of a January 2009 VA PTSD examination shows an Axis I diagnosis of cognitive disorder not otherwise specified.  At the examination, the Veteran reported that he knows of no present symptoms related to his Vietnam service and combat and that there was no particular combat experiences bothering him.  His reaction to the in-service stress was sadness but no other intense reaction.  The appellant indicated that his recollections of Vietnam were episodic and short-lived and that he had no nightmares or distressing dreams.  The claimant reported that the future "looks like it might get better."  The examiner indicated that the Veteran otherwise tries to avoid his thoughts about Vietnam and that he has no other avoidance symptoms.  The examiner noted that his arousal symptoms of PTSD are insomnia, irritability, and poor concentration.  The examiner stated that the Veteran only met the criterion D - persistent symptoms of increased arousal - for a diagnosis of PTSD.

A report of a February 2009 examination for housebound status or permanent need for regular aid and attendance reflects that a nurse practitioner diagnosed PTSD.

VA treatment records show that in February 2009, a VA nurse noted that the claimant continued to have symptoms that are most probably related to his Vietnam experience: poor sleep, irritability, anxiety, hypervigilance, nightmares, short temper, depression, and poor focus and concentration.  In another February 2009 VA treatment record, a neuropsychologist noted that the appellant shows a very characteristic pattern of attentional disturbance that is frequently seen in patients who have PTSD and that it is certainly possible that a significant portion of his current reported cognitive complaints are not actually due to poor memory but rather due to anxiety and PTSD.  In May 2009, it was noted by a VA nurse that the Veteran may very well have PTSD since his symptoms have responded to medication and since organic causes for his memory and behavior have been ruled out.  In August 2009, the impressions included signs and symptoms of PTSD.  2010 and 2011 VA treatment records show a diagnosis of PTSD.  In particular, a VA doctor in November 2011 diagnosed PTSD with a history of a cognitive disorder not otherwise specified, possibly Alzheimer's.

In a report of a June 2014 psychological examination, Dr. S., who also conducted the September 2008 examination in which the diagnosis was a history of PTSD, diagnosed PTSD related to the claimant's military service.  Dr. S. noted that the Veteran had flashbacks and nightmares of his best friend being killed in Vietnam and that he also checks doors at night to make sure that they are locked.  Dr. S. stated that he gets anxious whenever he talks about Vietnam and prefers not to talk about it.  Dr. S. indicated that it was "like pulling teeth" to get the claimant to remember and describe situations in Vietnam and that he seems to have disassociated himself from that trauma.  Dr. S. added that over the years, he has isolated himself and that he has feelings of despair and hopelessness as well as anhedonia.  Dr. S. also stated that the Veteran had symptoms of irritability and difficulty modulating anger.

The two most thorough pieces of medical evidence are the January 2009 VA examination report and the June 2014 psychological examination report, which provide conflicting diagnoses on whether the Veteran had PTSD related to his in-service stressor.  Both of these reports address the presence and absence of symptoms necessary for a diagnosis of PTSD.  In light of the evidence showing that the Veteran has been reluctant to discuss his Vietnam experience as well as other medical evidence showing diagnoses of PTSD, the evidence is in equipoise as to whether the Veteran has PTSD due to his claimed in-service stressor.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for PTSD.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

While the January 2009 VA PTSD examiner opined that cognitive disorder not otherwise specified is not due to or caused by military service, Dr. S. in the June 2014 psychological examination report said that a psychiatric disorder was aggravated by service.  In light of the above as well as the need to address secondary service connection plus the Board's grant of service connection for PTSD, a new VA examination is necessary for the service connection and TDIU claims.

Given that the non-PTSD-acquired-psychiatric-disorder claim is now also being considered on a secondary basis theory of entitlement, the AOJ must provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

The AOJ obtained records from the Jackson VA Medical Center from November 2008 to May 2009, but those records did not include a February 2, 2009, consultation by a neuropsychologist or a May 6, 2009, mental health follow-up consult note, partial copies of which were submitted by the Veteran.  The AOJ should obtain these records, as well as the treatment records from the Jackson VA Medical Center and Greenville VA Outpatient Clinic from January to August 2008 and from March 2012 to the present.

With regard to the TDIU claim, the AOJ should afford the Veteran one last opportunity to submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Individual Unemployability.  The Board notes that the outcome of this issue is also inextricably intertwined with the outcome of the service connection issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

As for the special monthly pension claim, no VA examiner addressed whether the Veteran's disabilities result in an incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  In light of the above as well as the passage of time, a new VA examination or examinations are warranted.

Since the pension claim is being remanded anyway for at least one additional examination, the AOJ should afford the Veteran one last opportunity to authorize the release of treatment records from Dr. Ford, who has treated him for his visual disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Individual Unemployability.

2.  The AOJ should provide the Veteran 38 C.F.R. § 3.159(b) notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

3.  The AOJ should ask the Veteran to identify all treatment for all disabilities, to include all of his psychiatric disabilities, and obtain any identified records.  Regardless of his response, the AOJ should obtain from the Jackson VA Medical Center a February 2, 2009, consultation by a neuropsychologist and a May 6, 2009, mental health follow-up consult note and all records from the Jackson VA Medical Center and Greenville VA Outpatient Clinic from January to August 2008 and from March 2012 to the present.

4.  Thereafter, the Veteran must be afforded a VA psychiatric examination to evaluate any psychiatric disorders other than PTSD and to determine whether he is unemployable due to PTSD.  The examiner must review the claims file and conduct all necessary testing.  Based upon a review of the claims file, an interview of the Veteran, and the examination results, the examiner must render a multi-axial diagnosis.  

For any current acquired psychiatric disorder other than PTSD, the examiner must opine on whether it is clear and unmistakable (undebatable) that such a disorder preexisted the Veteran's active service.

If any current acquired psychiatric disorder other than PTSD clearly and mistakably preexisted the Veteran's active service, the examiner must opine on whether it is clear and unmistakable (undebatable) that there was no increase in disability in that disorder during service, or that any increase in disability in that disorder during service was due to the natural progress of the preexisting acquired psychiatric disorder.  

For any current acquired psychiatric disorder other than PTSD that did not clearly and mistakably preexist the Veteran's active service, the examiner must opine on whether it is at least as likely as not (a 50 percent or greater probability) that such a disorder is etiologically related to service, to include the diagnosis of passive-aggressive personality in October 1969.

For any current acquired psychiatric disorder other than PTSD, the examiner must opine on whether it is at least as likely as not (a 50 percent or greater probability) that such a disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected PTSD.  

If the examiner finds that current acquired psychiatric disorder other than PTSD is aggravated by the service-connected type PTSD, then he/she should quantify the degree of aggravation.

If a mood disorder is not diagnosed, this determination must be explained in light of the previous (June 2014) diagnosis of mood disorder not otherwise specified.

If a cognitive disorder is not diagnosed, this determination must be explained in light of the previous (September 2008 and January 2009) diagnosis of cognitive disorder not otherwise specified and the previous (June 2014) diagnosis of vascular dementia.

If a dissociative disorder is not diagnosed, this determination must be explained in light of the previous (June 2014) diagnosis of depersonalization disorder.

If an adjustment disorder is not diagnosed, this determination must be explained in light of the previous (October 2009) diagnosis of an adjustment reaction with mixed emotions.

The examiner must opine on whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD.

A clear rationale for each opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should schedule the Veteran for an examinations or multiple examinations to determine the severity of all of his disabilities for pension purposes.  The examiner or examiners must review the claims file and conduct all necessary testing.    

At least one examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any or all of the Veteran's disabilities prevent him from performing functions of self-care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature. 

If the Veteran now uses any special prosthetic or orthopedic appliances, the examiner performing the orthopedic evaluation must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there is frequent need of any special prosthetic or orthopedic appliances that by reason of the particular disability cannot be done without aid.

At least one examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran has physical or mental incapacity due to any of his disabilities or combination thereof that renders him unable to protect himself from hazards or dangers incident to his daily environment.  

At least one examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any of his disabilities or combination thereof, require him to remain in bed.  

At least one examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any of his disabilities or combination thereof, render him substantially confined to his dwelling and the immediate premises.

A clear rationale for each opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, such as a complete rationale for any opinion not being provided, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development is completed and any other development that may be warranted, the AOJ must readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


